Citation Nr: 1422374	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-05 669	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and D.P.


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction rests with the RO in Detroit, Michigan, from which the appeal was certified.  

In June 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing.  A transcript of that hearing is associated with the record.  

In October 2011, the Board remanded the issue for additional development of the evidence.  Pursuant to the Board's October 2011 remand, the RO adjudicated the issue on appeal, to include entitlement to service connection for an acquired psychiatric disability other than PTSD, in a February 2014 supplemental statement of the case.  The record shows the RO considered all the evidence of record, to include that received since the issuance of the January 2010 statement of the case.  Therefore, the Board finds the RO substantially complied with the October 2011 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The issue has been returned to the Board for appellate consideration.

FINDINGS OF FACT

1. The most probative evidence of record does not demonstrate a diagnosis of PTSD based on a verified in-service stressor.

2. The most probative evidence of record does not demonstrate that the Veteran experienced symptoms of a chronic psychosis during service or continuous symptoms of a psychosis since separation from service, or that a psychosis manifested within one year of separation from active duty.

3. The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran has an acquired psychiatric disability causally related to active duty.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A June 2008 letter satisfied the duty to notify provisions with respect to the service connection claim and included notification of the regulations pertinent to the establishment of an effective date and disability rating.

VA has also satisfied its duty to assist the Veteran.  The record contains the Veteran's service treatment records, VA examination report, private treatment records, records from the Social Security Administration, and lay evidence.  In addition, the RO made efforts to verify the Veteran's reported stressor.  The Veteran also underwent VA examination in January 2011.  The VA examiner reviewed the Veteran's claims file, completed a psychological examination, and provided clinical findings and an opinion with adequate rationale, citing to pertinent evidence in the record.   38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  The Board notes that the Veteran did not attend VA examinations scheduled for February 2013 and December 2013.  38 C.F.R. § 3.159(c)(4).  The record does not demonstrate that the Veteran has requested to have an examination rescheduled.  As such, scheduling an additional examination in this case is not required.  38 C.F.R. § 3.655 (2013); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his symptoms of and treatment for any psychiatric disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran, and the Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As all relevant facts have been properly and sufficiently developed in this appeal, no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(2).  

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to eliminate the requirement for corroborating evidence of a claimed in-service stressor if it is related to a veteran's fear of hostile military or terrorist activity.  75 Fed. Reg. 39,843 (2011).  The regulatory revision is applicable to a claim for service connection for PTSD that was received on or after July 13, 2010; received before July 13, 2010, but has not been decided by a regional office as of that date; appealed to the Board on or after July 13, 2010; appealed to the Board before July 13, 2010, but not decided by the Board as of that date; or pending before VA on or after July 13, 2010, because the Court vacated a Board decision on the application and remanded it for adjudication.  Id.  The Board notes the Veteran's claim is affected by the amended regulation.

The Veteran asserts that he has an acquired psychiatric disability related to active duty.  Specifically, he contends that he witnessed wounded and dead service members and children brought aboard the U.S.S. Sanctuary.  He also reported having seen wounded children in a village and hearing stories from a friend who had served on land in Vietnam.  The Veteran contended that he began to experience brief flashbacks during service, for which he did not seek treatment, but did not experience any serious symptoms until he was involved in a motor vehicle accident in January 1989.

The Board notes that the Veteran does not contend that he engaged in combat with the enemy, and his DD Form 214 does not reflect any awards or decorations indicative of combat.  38 C.F.R. § 3.304(f)(2).  In addition, he does not report a stressor related to a fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3).  He also does not assert that his stressor is related to being a prisoner of war or personal assault.  38 C.F.R. § 3.304(f)(4)-(5).  Consequently, the Veteran's lay statements alone are not sufficient to establish a claimed PTSD stressor, and other corroborating evidence is necessary if the stressor cannot be verified.  See 38 C.F.R. § 3.304(f).  

The Veteran's DD Form 214 shows his military occupational specialty was radio mechanic.  Service treatment records do not demonstrate any complaints of or treatment for psychiatric symptoms.  In addition, the claimed stressful events are not shown in the Veteran's service records.  Furthermore, a January 2009 VA Memorandum contains a formal finding of the lack of information required to corroborate stressors associated with the claim of service connection for PTSD.  As such, the Board finds the Veteran's reported stressors have not been verified for purposes of service connection. 

The Board notes that a December 2010 letter from Dr. T. Bradford reflects a diagnosis of chronic PTSD.  However, Dr. Bradford does not relate the diagnosis to the Veteran's active duty service, to include any reported in-service stressor.  In fact, Dr. Bradford does not provide any basis or rationale for the diagnosis of PTSD, and the private treatment records related to Dr. Bradford's treatment of the Veteran do not discuss the Veteran's active duty service.  In this respect, the Court has held that a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

Additionally, the January 2011 VA examiner found the Veteran's reported stressors met the DSM-IV stressor criterion.  However, the Board finds it probative that despite this finding, the VA examiner determined the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Rather, the VA examiner provided diagnoses of mood disorder due to medical condition and parasomnia not otherwise specified.  The VA examiner reported that the Veteran had psychiatric symptoms for which he had been treated since 1993 that primarily included angry outbursts and irritability.  The Veteran also had difficulty concentrating and memory impairment.  However, these symptoms followed a motor vehicle accident, were diagnosed as traumatic brain injury, and were not present prior to the accident.  The VA examiner noted the Veteran did have nightmares about once or twice a month related to his service in Vietnam but that these symptoms began after the car accident.  

Further, a February 1993 VA treatment record reflects a diagnosis of "PTSS - not PTSD, status post organic brain syndrome."  The Veteran reported intrusive memories of a rocket attack that killed several children who he had just photographed, along with increased distress upon exposure to stimuli recalling Vietnam.  He also stated that he had received outpatient psychological treatment for six months in 1970 that helped his Vietnam problems.  Again, the Board notes the VA physician did not render a clear diagnosis of PTSD.  In addition, the Veteran does not have any verified in-service stressors.  Moreover, the Veteran's reported stressor and treatment for his symptoms are inconsistent with the other evidence of record.  As a result, the Board finds the evidence does not reflect a diagnosis of PTSD based on any verified in-service stressors for service connection purposes. 

With respect to an acquired psychiatric disability other than PTSD, the medical evidence reflects multiple diagnoses, to include adjustment disorder; dementia due to traumatic brain injury; organic mental disorder; depressive syndrome; and bipolar disorder during the pendency of the appeal.  As such, the Board finds the Veteran has established a current disability for purposes of service connection.  

Here, however, the medical evidence does not relate any acquired psychiatric disability to the Veteran's active duty service.  The January 2011 VA examiner specifically found the Veteran's mood disorder was due to his traumatic brain injury.  The VA examiner reviewed the Veteran's relevant medical history and his lay testimony concerning his in-service and post-service symptoms.  The VA examiner also provided adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board affords the January 2011 VA examiner's opinion significant probative value.  Furthermore, the evidence does not show that a private physician found a positive relationship between any current acquired psychiatric disability and active duty.  In particular, in March 1997 Dr. Bradford diagnosed adjustment disorder with mixed disturbance of emotions and conduct, along with dementia due to traumatic brain injury.  However, when providing the basis for this diagnosis, Dr. Bradford identified that the Veteran was approximately eight years post-severe traumatic brain injury.  Dr. Bradford reported that the injury had severely disrupted the Veteran's life and had left him with some physical impairments and tremendous cognitive disabilities.  Dr. Bradford did not cite to the Veteran's active duty service when providing the opinion.  

Although the Veteran asserts that he has a current acquired psychiatric disability related to in-service events, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of acquired psychiatric disabilities, to include PTSD.  See 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of an acquired psychiatric disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Here, the Board finds that the relationship between an acquired psychiatric disability and in-service trauma is not something for which a layman is competent to provide an opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  Therefore, the Board finds that the probative, competent opinions of record are negative to the Veteran's claim.  Only competent evidence may be considered to support Board findings.  Accordingly, the Board is not free to substitute its own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In addition, the Board finds the service treatment records do not demonstrate that the Veteran experienced chronic symptoms of a psychosis or other acquired psychiatric disability during service.  As noted above, the Veteran's service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of an acquired psychiatric disability.  On examination in June 1965, June 1968, and June 1969, the Veteran's neurological and psychological systems were normal.  Here, the first evidence of complaints regarding psychiatric symptoms is found in the February 1993 VA treatment record, approximately 24 years following separation from service.  This prolonged period without complaints or treatment is evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).   Further, this period indicates that a psychosis may not be presumed to have been incurred in service as it did not manifest to a compensable degree within the year following active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this respect, the Board finds it significant that the Veteran repeatedly testified that his psychiatric symptoms of flashbacks and nightmares did not affect him with any intensity until after his motor vehicle accident in 1989.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for an acquired psychiatric disability, to include PTSD.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


